Exhibit 10.2

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (“Agreement”) is dated as of September 29, 2006
(“Effective Date”), by and between Catalytica Energy Systems, Inc., a Delaware
corporation (“CESI”), and Kawasaki Heavy Industries, Ltd., a Japanese
corporation (“Kawasaki”).

WHEREAS, CESI and Kawasaki have entered into that certain Asset Purchase
Agreement dated simultaneously herewith (“Asset Purchase Agreement”);

WHEREAS, CESI has developed expertise and technology of a catalytic combustion
system that incorporates catalytic modules that are utilized to oxidize
hydrocarbon fuels in the combustion system of gas turbines;

WHEREAS, Kawasaki desires to obtain from CESI certain patents and technical
materials associated with such CESI catalytic combustion system that are
necessary or useful in the manufacturing, operation, distribution, sales, and
support of such catalytic combustion systems for Small Gas Turbines; and

WHEREAS, CESI desires to grant a license of such patents and technical materials
to Kawasaki.

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.                                       Definitions. Capitalized terms not
otherwise defined herein shall have the meanings specified in the Asset Purchase
Agreement.

1.1.                              “Affiliate” shall have the meaning set forth
in the Asset Purchase Agreement.

1.2.                              “Assigned Patents” shall have the meaning set
forth in the Asset Purchase Agreement.

1.3.                              “Patents” means patents (including utility
models, as well as divisions, reissues, continuations, continuations-in-part,
renewals and extensions of any of the foregoing) and provisional and regular
applications therefor, and patents which may be issued on such applications.

1.4.                              “SGT Catalytic Module” means a catalytic
container module designed for use solely with Small Gas Turbines to reduce the
nitrous oxide emissions of such Small Gas Turbines.

1.5.                              “Small Gas Turbines” shall have the meaning
set forth in the Asset Purchase Agreement and shall include the term “SGT.”

1.6.                              “Technical Information” means all technical
information, know-how, trade secrets, manufacturing techniques, software and
other copyrightable works, engineering

1


--------------------------------------------------------------------------------




and other data, drawings, material and process specifications (whether patented
or unpatented, whether in written, printed, oral or other form) that are
required or reasonably necessary for Kawasaki to continue the manufacturing of
SGT Catalytic Modules from and after the Closing Date.

2.                                       License.

2.1.                              Multi-Use Patents. The parties acknowledge
that the patents listed in Exhibit A (“Multi-Use Patents” or “Licensed Patents”)
are applicable to both Small Gas Turbines and to other products and
technologies, including, without limitation, gas turbines that are not Small Gas
Turbines. Kawasaki may request in writing from time to time that CESI identify
which Multi-Use Patents, if any, that it has decided to abandon, and CESI shall
respond in writing to such requests. Subject to the terms and conditions of this
Agreement, with respect to any Multi-Use Patents that CESI indicates in any such
response that it has decided to abandon (“Abandoned Multi-Use Patents”), CESI
shall, upon Kawasaki’s written request, and without additional consideration,
assign such Abandoned Multi-Use Patents to Kawasaki. Notwithstanding anything to
the contrary, the obligations of CESI under this Section 2.1 (a) shall not apply
to any third parties, including, without limitation, any successors or assigns
of CESI or any acquirers or other assignees of any Multi-Use Patents, and (b)
shall terminate with respect to any Multi-Use Patent upon the acquisition or
other transfer of such Multi-Use Patent (including, without limitation, as a
result of a voluntary assignment of such Multi-Use Patent to a third party, an
acquisition by a third party of CESI assets that include such Multi-Use Patent,
or a merger involving CESI).

2.2.                              Licenses.

(a)                                  Patents.  Subject to the terms and
conditions of this Agreement, CESI hereby grants to Kawasaki a perpetual, fully
paid-up, royalty-free, worldwide, irrevocable license, under the Multi-Use
Patents, to make, have made, test, use, sell, offer to sell, import, export,
distribute, market, promote, sublicense, create improvements, and commercially
exploit SGT Catalytic Modules.

(b)                                 Technical Materials. Subject to the terms
and conditions of this Agreement, CESI hereby grants to Kawasaki a perpetual,
fully paid-up, royalty-free, worldwide, irrevocable license to:

(i)                                     use, modify, create derivative works of,
and reproduce the technical materials listed in Exhibit B (“New Technical
Materials”), Technical Information associated with the Multi-Use Patents (the
“Multi-Use Technical Information”), and the Technical Information and Xonon
Control Algorithms (as such terms are defined in the TDTA) owned by CESI and
previously delivered by CESI to Kawasaki pursuant to the TDTA (the New Technical
Materials, Multi-Use Technical Information, and such Technical Information and
Xonon Control Algorithms, collectively, “Licensed Technical Materials”) as
reasonably necessary to design, develop, manufacture, have made, test, use,
sell, offer to sell, import, export, distribute, market, promote, sublicense,
create improvements, and commercially exploit SGT Catalytic Modules;

2


--------------------------------------------------------------------------------




(ii)                                  distribute the Licensed Technical
Materials to Kawasaki’s Affiliates, and sublicense to such Affiliates the rights
granted in subsection (i) above;

(iii)                               distribute the Licensed Technical Materials
to contractors and consultants of Kawasaki and its Affiliates (collectively,
“Kawasaki Contractors”), and sublicense to such contractors and consultants the
rights granted in subsection (i) above solely on behalf of Kawasaki and its
Affiliates; and

(iv)                              distribute the Licensed Technical Materials to
customers and potential customers of SGT Catalytic Modules and associated Small
Gas Turbines (collectively, “Kawasaki Customers”) as Kawasaki reasonably deems
appropriate in the Small Gas Turbine market, and sublicense to such customers
and potential customers the right to use such Licensed Technical Materials in
the offering for sale, sale, service and repair of SGT Catalytic Modules and
associated Small Gas Turbines.

CESI shall use commercially reasonable efforts to deliver the New Technical
Materials to Kawasaki in both hardcopy and in electronic form.

(c)                                  Authorized Users. Kawasaki shall be
responsible for compliance by its Affiliates, Kawasaki Contractors and Kawasaki
Customers (collectively, “Authorized Users”) with the terms and conditions of
Sections 2.2 and 2.3 of this Agreement to the same extent as Kawasaki itself,
and any act or omission of any Authorized User shall constitute an act or
omission of Kawasaki. Kawasaki and the Authorized Users shall not use or
disclose any Licensed Technical Information except as permitted in Section 2.2.

(d)                                 Exclusivity. CESI agrees that Kawasaki’s
licenses as to the Licensed Patents and Licensed Technical Materials under
Sections 2.2(a) and 2.2(b) shall be EXCLUSIVE to Kawasaki as to SGT Catalytic
Modules. CESI agrees that as of the Effective Date, CESI shall have no right to
manufacture, make, have made, license, sublicense, distribute, or otherwise
commercially exploit the Licensed Technical Materials in connection with any SGT
Catalytic Modules without the prior written consent of Kawasaki.

(e)                                  Marking; Requests for Disclosure.  Kawasaki
shall (and shall cause its Affiliates and Kawasaki Contractors to) mark
substantially permanently and legibly, and shall require the permanent and
legible marking of, all SGT Catalytic Modules and related documentation with
such patent notice as may be required under Title 35, United States Code or
other applicable rules or regulations in foreign jurisdictions.  With respect to
the Licensed Patents, Kawasaki shall respond to any request for disclosure under
35 U.S.C. § 287(b)(4)(B) only by notifying CESI of the request for disclosure.

2.3.                              Sublicense Limitations. If Kawasaki grants any
sublicense to the Licensed Patents or the Licensed Technical Materials: (A)
Kawasaki shall be responsible for compliance by the sublicensee with the terms
and conditions of Sections 2.2 and 2.3 of this Agreement to the same extent as
Kawasaki itself, (B) any act or omission of a sublicensee shall constitute an
act or omission of Kawasaki, and (C) each sublicensee shall agree in writing
that it is subject to the terms and conditions of Sections 2.2 and 2.3 of this
Agreement (without the right to further sublicense), and that CESI shall be
third party beneficiary of each such sublicense as necessary

3


--------------------------------------------------------------------------------




to enforce its rights in the Licensed Patents and Licensed Technical Materials.
Notwithstanding subsection (C) to the contrary, Kawasaki shall have the right to
include in its specifications sheets, product data sheets, support manuals and
other marketing, sales and support materials for SGT Catalytic Modules any
Licensed Technical Materials that are customarily included in such materials,
without entering into any writing with the recipients of such materials.

2.4.                              No Implied Rights. Each party hereby retains
all rights not expressly granted by this Agreement.  Each party hereby disclaims
any and all implied licenses, rights and obligations, including any licenses,
rights or obligations that may be deemed granted by this Agreement or the
activities of the parties hereunder.

3.                                       Xonon Trademark.

3.1.                              License. During the term of this Agreement,
subject to the terms and conditions of this Agreement, CESI hereby grants to
Kawasaki the EXCLUSIVE right to use the marks listed in Exhibit C (the “CESI
Trademarks”) on and in relation to its sale of the SGT Catalytic Modules. 
Kawasaki shall have the right to sublicense the foregoing right to its
Affiliates and contractors; provided that (a) Kawasaki shall be responsible for
compliance by its sublicensees with the terms and conditions of Section 3 of
this Agreement to the same extent as Kawasaki itself, (b) any act or omission of
any sublicensee shall constitute an act or omission of Kawasaki, and (c) each
sublicensee shall agree in writing that it is subject to the terms and
conditions of Section 3 of this Agreement and that CESI shall have a right of
action against the sublicensee as necessary to enforce the terms and conditions
of this Section 3.  Nothing in this Agreement requires Kawasaki to use any CESI
Trademarks.

3.2.                              Quality Control.

(a)                                  Kawasaki shall ensure that all use of the
CESI Trademarks shall be in accordance with the reasonable instructions and
guidelines of CESI as provided to Kawasaki from time to time.

(b)                                 All SGT Catalytic Modules that are marked
using a CESI Trademark and are manufactured by Kawasaki or any of its
sublicensees (“Marked Modules”) shall be of such quality as will, in CESI’s
reasonable judgment, protect and enhance the goodwill, image and reputation
adhering to the CESI Trademarks. Kawasaki shall cooperate reasonably with CESI
in enabling CESI to ascertain that the Marked Modules meet CESI’s quality
standards.  Such cooperation shall include, without limitation, upon CESI’s
written request, providing CESI with communications from third parties regarding
the quality of the Marked Modules, and upon at least ten (10) days prior written
notice, providing CESI with access to the Marked Module packaging and
distribution facilities during normal business hours for reasonable inspection
by CESI.

(c)                                  From time to time and upon CESI’s written
request, Kawasaki shall submit to CESI samples of all materials bearing any CESI
Trademark, including, without limitation, any advertising, packaging and other
publicly disseminated materials. If CESI discovers any improper use of any CESI
Trademark on any such submission and delivers a

4


--------------------------------------------------------------------------------




writing describing in detail the improper use to Kawasaki, Kawasaki shall
promptly remedy the improper use.

3.3.                              Protection of Mark.

(a)                                  Kawasaki shall conduct its business
associated with Marked Modules in a manner that will reflect positively on the
CESI Trademarks.

(b)                                 Kawasaki shall use the CESI Trademarks in a
manner that does not derogate CESI’s rights in the CESI Trademarks or the value
of the CESI Trademarks, and shall take no action that would interfere with,
diminish or tarnish those rights or value.

(c)                                  On each product, document, advertisement or
other material on which Kawasaki uses a CESI Trademark, Kawasaki shall mark the
first prominent use of the CESI Trademark with a “™” or “®” trademark legend, as
applicable, and include a trademark notice in a form reading, “[CESI Trademark]
is a trademark of Catalytica Energy Systems, Incorporated” at least once on such
document, advertisement or other material.

(d)                                 Kawasaki shall not use as its own any
service mark, service name, trade name or trademark confusingly similar to any
CESI Trademark.

(e)                                  Kawasaki shall reasonably cooperate with
CESI’s preparation and filing of any applications, renewals or other
documentation necessary or useful to protect CESI’s intellectual property rights
in the CESI Trademarks. Kawasaki shall not register any CESI Trademark without
CESI’s express prior written consent, and CESI shall retain the exclusive right
to apply for and obtain registrations for the CESI Trademarks throughout the
world.

(f)                                    Kawasaki shall notify CESI promptly of
any actual or threatened infringements, imitations or unauthorized uses of any
CESI Trademark of which Kawasaki becomes aware.

(g)                                 Kawasaki shall not challenge the validity of
any CESI Trademark, CESI’s ownership of any CESI Trademark, or the
enforceability of CESI’s rights therein.

3.4.                              License Termination. CESI may terminate the
license granted to Kawasaki in Section 3.1, and all sublicenses granted
thereunder, upon any breach of Section 3 by Kawasaki or any of its sublicensees
if such breach is not cured within thirty (30) days of CESI notifying Kawasaki
of such breach.

3.5.                              Reservation of Rights. All rights of CESI in
and to the CESI Trademarks not expressly granted under Section 3.1 are reserved
by CESI. Kawasaki shall not, and shall have no right to, reproduce or use (or
authorize the reproduction or use of) any CESI Trademark in any manner
whatsoever other than as expressly authorized by Section 3.1.  All use of the
CESI Trademarks by Kawasaki and its sublicensees, and all goodwill associated
with such use, shall inure to the benefit of CESI.

5


--------------------------------------------------------------------------------




4.                                       Training. In consideration of the
Training Fee (defined below), CESI agrees to provide the training services
described on Exhibit D to Kawasaki, its Affiliates, and its and their
subcontractors or sublicensees (including, without limitation, Tanaka Kikinzoku
Kogyo K.K.).

5.                                       Purchase Price. As consideration of the
assignment, license, and training described in this Agreement, Kawasaki agrees
to pay CESI, as part of the Purchase Price provided under the Asset Purchase
Agreement, a one time payment as allocated in the Asset Purchase Agreement.

6.                                       Disclaimer of Warranties. The Asset
Purchase Agreement sets forth all of the representations and warranties made by
the parties in connection with this Agreement. Except as otherwise set forth in
the Asset Purchase Agreement, neither party makes any representations or
warranties in connection with the Assigned Patents, Multi-Use Patents, Licensed
Technical Materials or any other aspects of this Agreement, whether express or
implied, including, without limitation, any implied warranties of
merchantability, fitness for a particular purpose, title or non-infringement, or
any warranties that may arise from course of performance, course of dealing or
usage of trade.

7.                                       Limitation of Liability.

7.1.                              NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, EXCEPT FOR LIABILITY FOR INFRINGEMENT, MISAPPROPRIATION OR OTHER
UNAUTHORIZED USE OF THE OTHER PARTY’S INTELLECTUAL PROPERTY, NEITHER PARTY SHALL
HAVE ANY LIABILITY WHATSOEVER FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, OR SPECIAL DAMAGES OF ANY KIND, OR ANY LOSS OF REVENUE OR PROFITS,
LOSS OF BUSINESS, OR LOSS OF DATA, ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, HOWEVER CAUSED AND REGARDLESS OF THE THEORY OF
LIABILITY (INCLUDING CONTRACT, TORT, OR OTHERWISE), EVEN IF INFORMED IN ADVANCE
OF THE POSSIBILITY OF SUCH DAMAGES.

7.2.                              Each party’s liability arising out of or in
connection with this Agreement shall be subject to the limits set forth in
Section 8.5 of the Asset Purchase Agreement.

8.                                       Confidentiality.  The terms and
conditions of Section 6.6 and 6.13 of the Asset Purchase Agreement shall apply
to this Agreement and the terms and conditions hereof.

9.                                       Waiver.  The waiver by either party of
a breach of any provision of this Agreement by the other party will operate or
be construed as a waiver of any other or subsequent breach by the other party. 
No failure or delay by either party in exercising any right, remedy, power or
privilege hereunder, nor any single or partial exercise thereof, shall operate
as a waiver of any right, remedy, power or privilege hereunder.

10.                                 Severability.  If any part of this Agreement
is found invalid or unenforceable, that part will be amended to achieve as
nearly as possible the same economic effect as the original provision and the
remainder of this Agreement will remain in full force.

6


--------------------------------------------------------------------------------




11.                                 Governing Law.  This Agreement, and all the
rights and duties of the parties arising out of, in connection with, or relating
in any way to the subject matter of this Agreement or the transactions
contemplated by it, shall be governed by, construed, and enforced in accordance
with the laws of the State of California (excluding its conflict of laws rules
which would refer to and apply the substantive laws of another jurisdiction). 
Any suit or proceeding hereunder shall be brought exclusively in the United
States District Court for the Northern District of California and state courts
located in Santa Clara County, California. Each party consents to the personal
jurisdiction of such courts and waives any objection that such courts are an
inconvenient forum.

12.                                 Injunctive Relief. Each party acknowledges
that a breach of its obligations under this Agreement would cause the other
party irreparable damage. Accordingly, each party agrees that in the event of
such breach or threatened breach by the other party, in addition to remedies at
law, the non-breaching party shall have the right to injunctive or other
equitable relief to prevent violations by the breaching party of the terms and
conditions of this Agreement, without the necessity of posting bond or other
security.

13.                                 Assignment. Neither party shall, or shall
have the right to, assign, delegate or otherwise transfer (whether voluntarily,
by operation of law, or otherwise) this Agreement, or any of its rights or
obligations hereunder, without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed.  Any purported
assignment, delegation or other transfer made in contravention of this Section
shall be null and void for all purposes. Notwithstanding the foregoing, (a)
either party may assign this Agreement to any Affiliate or third party that
acquires all or substantially all of such party’s assets, (b) CESI may assign
this Agreement to any Affiliate or third party that acquires all or
substantially all of the intellectual property rights licensed to Kawasaki under
this Agreement, and (c) Kawasaki may assign this Agreement to any Affiliate, or
third party that acquires all or substantially all of its Small Gas Turbine
business and assets.

14.                                 Entire Agreement.  This Agreement, together
with the Asset Purchase Agreement, including all Exhibits to any of the
foregoing, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of both
Kawasaki and CESI.  No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

7


--------------------------------------------------------------------------------




In WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized representatives.

 

 

Kawasaki:

 

CESI:

 

 

 

Kawasaki Heavy Industries, Ltd.

 

Catalytica Energy Systems, Incorporated

 

 

 

 

 

 

By:

/s/ K. Daikoku

 

 

By:

/s/Rob Zack

 

 

 

 

 

 

 

 

Name:

K. Daikoku

 

 

Name:

Rob Zack

 

 

 

 

 

 

 

 

Title:

  Deputy General Manager of Gas

 

 

Title:

CEO

 

Turbine Division

 

 

 

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A

MULTI-USE PATENTS

TITLE

 

COUNTRY

 

PATENT, APPLICATION,
OR PUBLICATION
NUMBER

Graded Palladium Containing Partial Combustion Catalyst and a Process for Using
It

 

US

 

5,248,251

Graded Palladium Containing Partial Combustion Catalyst

 

US

 

5,258,349

(*) Catalyst Structure Having Integral Heat Exchange

 

CA

 

2,096,950

(*) Catalyst Structure Having Integral Heat Exchange

 

CH

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

DE

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

ES

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

FR

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

GB

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

IT

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

KR

 

234887

(*) Catalyst Structure Having Integral Heat Exchange

 

NL

 

EP0559808

(*) Catalyst Structure Having Integral Heat Exchange

 

RU

 

2065766

(*) Catalyst Structure Having Integral Heat Exchange

 

US

 

5,250,489

Palladium Partial Combustion Catalysts and a Process for Using Them

 

DE

 

EP0559844

Palladium Partial Combustion Catalysts and a Process for Using Them

 

FR

 

EP0559844

Palladium Partial Combustion Catalysts and a Process for Using Them

 

GB

 

EP0559844

Palladium Partial Combustion Catalysts and a Process for Using Them

 

IT

 

EP0559844

(*) Palladium Partial Combustion Catalysts and a Process for Using Them

 

JP

 

3191013

 

A-1


--------------------------------------------------------------------------------




 

TITLE

 

COUNTRY

 

PATENT, APPLICATION,
OR PUBLICATION
NUMBER

Palladium Partial Combustion Catalysts and a Process for Using Them

 

KR

 

261782

Partial Combustion Process and a Structure for Use in the Process

 

US

 

5,326,253

Partial Combustion Process and a Structure for Use in the Process

 

US

 

5,511,972

(*) Partial Combustion of Palladium on a Zirconia Support and a Process for
Using it

 

US

 

5,259,754

(*) Partial Combustion of Palladium on a Zirconia Support and a Process for
Using it

 

US

 

5,405,260

Improved Process and Catalyst Structure Employing Integral Heat Exchange With
Optional Downstream Flameholder

 

DE

 

EP0745180

Improved Catalyst Structure Employing Integral Heat Exchange

 

DE

 

EP0746674

Improved Process and Catalyst Structure Employing Integral Heat Exchange With
Optional Downstream Flameholder

 

FR

 

EP0745180

Improved Catalyst Structure Employing Integral Heat Exchange

 

FR

 

EP0746674

Improved Process and Catalyst Structure Employing Integral Heat Exchange With
Optional Downstream Flameholder

 

GB

 

EP0745180

Improved Catalyst Structure Employing Integral Heat Exchange

 

GB

 

EP0746674

Improved Process and Catalyst Structure Employing Integral Heat Exchange With
Optional Downstream Flameholder

 

IT

 

EP0745180

Improved Catalyst Structure Employing Integral Heat Exchange

 

IT

 

EP0746674

(*) Improved Catalyst Structure Employing Integral Heat Exchange

 

JP

 

3705298

(*) Improved Catalyst Structure Employing Integral Heat Exchange

 

JP

 

3705299

Improved Catalyst Structure Employing Integral Heat Exchange

 

KR

 

373887

Improved Catalyst Structure Employing Integral Heat Exchange

 

SE

 

EP0746674

Improved Catalyst Structure Employing Integral Heat Exchange

 

TW

 

295551

 

A-2


--------------------------------------------------------------------------------




 

TITLE

 

COUNTRY

 

PATENT, APPLICATION,
OR PUBLICATION
NUMBER

(*) Process and Catalyst Structure for Employing Integral Heat Exchange with
Optional Downstream Flameholder

 

US

 

5,512,250

Process and Catalyst Structure for Employing Integral Heat Exchange with
Optional Downstream Flameholder

 

US

 

5,518,697

(**) Support Structure for a Catalyst

 

US

 

6,116,014

Mixed Oxide Solid Solutions

 

US

 

6,521,566

A-3


--------------------------------------------------------------------------------


EXHIBIT B

NEW TECHNICAL MATERIALS

Media

 

Rev

 

Title

MaterialSpec-001

 

C

 

Kawasaki River Lite 20-5USR Foil (BM-012) Specification

MaterialSpec-002

 

B

 

RC-100P Zirconium Oxide Powder (BM-005) Specification

MaterialSpec-003

 

B

 

Pt Diammine Nitrate Solution (BM-001) Specification

MaterialSpec-004

 

B

 

Pd Dissolved in Nitrate Acid (BM-002) Specification

MaterialSpec-005

 

C

 

Al Coated Haynes 214 Foil (BM-013) Specification

MaterialSpec-006

 

B

 

Haynes 214 2B #3 Edge Foil (BM-014) Specification

MaterialSpec-007

 

new

 

Tetraethyl Orthosilicate (BM-006) Specification

MaterialSpec-008

 

new

 

Nitric Acid (BM-007) Specification

MaterialSpec-010

 

new

 

Sulfuric Acid (BM-009) Specification

MaterialSpec-011

 

new

 

0.25N Sulfuric Acid (BM-011) Specification

MaterialSpec-012

 

B

 

Zirconium Oxide, grade DK-2 (BM-019) Specification

MaterialSpec-013

 

B

 

Zirconium Acetate (BM-003) Specification

MaterialSpec-017

 

new

 

Lattice Specification

Mfg-001

 

C

 

Corrugation Machine Operating Procedure

Mfg-002

 

B

 

Foil Cleaning Procedure

Mfg-003

 

F

 

Operation Procedure for Furnace #2

Mfg-004

 

B

 

Coating Line 1 Operating Procedure

Mfg-005

 

B

 

Rolling Machine Operation Procedure

Mfg-006

 

new

 

Spot Welding Procedure

Mfg-008

 

E

 

Operation Procedure for Furnace #1

Mfg-010

 

A

 

Zirconia Sol Production Procedure

Mfg-011

 

C

 

Prepared Sol Procedure

Mfg-012

 

A

 

Mixed Metals Preparation Procedure

Mfg-018

 

new

 

PIFT Powder Procedure

Mfg-019

 

new

 

PIFT Base Sol Production Procedure

Mfg-022

 

new

 

Coating Line Operating Procedure

Quality-001

 

B

 

Process and Manufactured Materials Acceptance Criteria

ATP-001

 

A

 

Kawasaki M1A-13X Acceptance Test Procedure

PartSpec-0001

 

A

 

Thermally Free Axial (TFA) Support Part Spec

PartSpec-0004

 

B

 

Kawasaki M1A-13X Module Foilpack Definition

PartSpec-0007

 

new

 

Catalyst Rings and Seals Qualification Procedure

Test-001

 

D

 

Testing SQP Procedure

Test-002

 

D

 

Air Compressor Operating Procedure

Test-003

 

D

 

Auxillary Gas System Operating Procedure

Test-004

 

D

 

LEWA Pump Operating Procedure

Test-005

 

D

 

ISCO Pump Operating Procedure

Test-006

 

D

 

Low Pressure Reactor Operating Procedure

Test-007

 

D

 

Catalyst Rolling Procedure

Test-008

 

D

 

Gas Analyzer Operating Procedure

Test-009

 

D

 

High Pressure Reactor Operating Procedure

Test-010

 

D

 

Testing Documentation Procedure

 

B-1


--------------------------------------------------------------------------------




 

Media

 

Rev

 

Title

Test-011

 

C

 

Common Testing Procedure

Test-012

 

C

 

Flow Calibration Procedure

Test-013

 

D

 

Rig Calibration Procedure

Test-014

 

D

 

Catalyst Handling and Storage Procedure

Test-015

 

B

 

House Air Compressor Operating Procedure

ProductSpec-0005

 

A

 

Kawasaki M1A-13X Product Specification

OperSpec-0001

 

A

 

M1A-13X Fuel Composition Specification

OperSpec-0002

 

B

 

M1A-13X Air Filtration Specification

OperSpec-0003

 

A

 

M1A-13X Fuel Filtration Specification

OperSpec-0005

 

A

 

Lubricating Oil Specification

02100100-1

 

D

 

Catalyst Module Assy

02100101-1

 

F

 

Interface ring assy, outlet

22010030-1

 

new

 

Guide ring, seal assy, outlet

02100102-1

 

F

 

Guide ring assy, outlet

02100119-1

 

B

 

Spring seal, outer

02100119-2

 

B

 

Spring seal, inner

22010031-1

 

new

 

Guide ring, seal assy, inlet

02100103-1

 

F

 

Guide ring assy, inlet

22010032-1

 

new

 

Interface ring, seal assy, inlet

02100104-1

 

C

 

Interface ring assy, inlet

02100118-1

 

B

 

Hula seal, outer

02100118-2

 

B

 

Hula seal, inner

02100120-1

 

C

 

Axial supports

02100115-1

 

B

 

Shaft assy, inner support

02100116-1

 

B

 

Cap, inner support

02100114

 

B

 

Spindle, 3”

02100112

 

B

 

Spindle, 4”

22010040-02

 

A

 

Assembly Operation Sheets

22010044

 

new

 

Disassembly Operation Sheets

08021000

 

B

 

Specification, Nameplate

EL22010016

 

A

 

Equipment List Catalyst Module Assembly

22010017

 

B

 

Interface Control Definition, Catalyst Module

T22010041

 

A

 

Lifting Assembly Tool

T22010042

 

new

 

Spring Seal Check Tool

T22010043

 

new

 

Spring Seal Wedge Tool

Mfg Programs

 

new

 

Coating Line Washcoat Loading Worksheet (excel)

Mfg Programs

 

new

 

DataLogger Plot.xls (excel)

Mfg Programs

 

new

 

CorrData 1.0 xls (excel)

Mfg Programs

 

new

 

Simplified Corrugation 062601.vi (labview)

Mfg Programs

 

new

 

Tracking.mdb (access)

Mfg Programs

 

new

 

PM SprayCalcs CL2.xls (excel)

Mfg Programs

 

new

 

Foil Pack Sizing Instructions.xls (excel)

Design Tools

 

new

 

Catalyst Performance and Life Modeling (mathcad)

Design Tools

 

new

 

Operating Window Analysis (excel)

Design Tools

 

new

 

Fuel Assessment (excel)

Design Tools

 

new

 

Operational Tracking Guide (excel)

 

B-2


--------------------------------------------------------------------------------




 

Media

 

Rev

 

Title

Design Tools

 

new

 

Control Schedule Development (excel)

Design Tools

 

new

 

Combustion System Cycle Analysis (excel)

Design Tools

 

new

 

Adiabatic Combustion Temperature (Tad) calculation (excel)

Design Tools

 

new

 

Catalyst Pressure Drop (excel)

Design Tools

 

new

 

Burnout Zone Sizing (excel)

Design Tools

 

new

 

Ignition Delay and CO Burnout (excel)

Summaries

 

n/a

 

Design Tool summary sheets

Build Records

 

n/a

 

Fielded and inventoried module mfg, test and assembly records

Part Records

 

n/a

 

Life tracking data for container hardware in use

Specification Sheet

 

n/a

 

ISOPAR E specification sheet

B-3


--------------------------------------------------------------------------------


EXHIBIT C

CESI TRADEMARKS

XONON

COOL COMBUSTION

XONON COOL COMBUSION

C-1


--------------------------------------------------------------------------------